ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In The Claims
Claim 10, line 1, “claim 10” has been changed to --claim 9--.

Claim 14, line 1, “claim 10” has been changed to --claim 13--.

Reasons for the Above Changes
The above changes in the claims were necessary to overcome dependency issues in the claims.

Allowable Subject Matter
Claims 1-17, as amended, are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a hardware cell including the limitation “each pair of magnetic junctions including a first magnetic junction and a second magnetic junction, each of the first magnetic junction and the second magnetic junction including a reference layer, a free layer and a nonmagnetic spacer layer between the reference layer and the free layer, the free layer having a plurality of stable magnetic states and programmable using at least one of spin-transfer torque (STT) and spin-orbit interaction torque (SOT), the first magnetic junction receiving the input signal, the second magnetic junction receiving the input signal complement” in addition to other limitations recited therein.

Claims 2-10, as amended, are allowed by virtue of their dependency from claim 1.

Claim 11 is allowed because the prior art of record fails to disclose or suggest a neural network including the limitation “each of the first magnetic junction and the second magnetic junction including a reference layer, a free layer and a nonmagnetic spacer layer between the reference layer and the free layer, the free layer having a plurality of stable magnetic states and programmable using at least one of spin-transfer torque (STT) and spin-orbit interaction torque (SOT), the first magnetic junction receiving the input signal, the second magnetic junction receiving the input signal complement, the plurality of output transistors being coupled with the plurality of magnetic junctions such that each pair of magnetic junctions form a voltage divider, the plurality of output transistors forming a sense amplifier, the at least one selection transistor coupled with the plurality of output transistors” in addition to other limitations recited therein.

Claims 12-14, as amended, are allowed by virtue of their dependency from claim 11.

Claim 15 is allowed because the prior art of record fails to disclose or suggest a method including the limitation “each of the first magnetic junction and the second magnetic junction including a reference layer, a free layer and a nonmagnetic spacer layer between the reference layer and the free layer, the free layer having a plurality of stable magnetic states programmable using at least one of spin-transfer torque (STT) and spin-orbit interaction torque (SOT), the first magnetic junction receiving the input signal, the second magnetic junction receiving the input signal complement, the pair of output transistors including a first output transistor and a second output transistor, the first output transistor being connected between the first magnetic junction and the second magnetic junction of the plurality of pairs of magnetic junction and to an XNOR output, the second output transistor being connected between the first magnetic junction and the second magnetic junction of the plurality of pairs of magnetic junctions” in addition to other limitations recited therein.

Claims 16 and 17 are allowed by virtue of their dependency from claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure since it is the closest prior art of record to the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842